Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 1 of 17



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


BROADCAST MUSIC, INC.; BEECHWOOD
MUSIC CORPORATION; WELSH WITCH
MUSIC; GIBB BROTHERS MUSIC; CROMPTON
SONGS; SONGS OF UNIVERSAL, INC.; E.O.
SMITH MUSIC; SONY/ATV SONGS LLC; HIP
CITY MUSIC INC.; and HIFROST PUBLISHING,

                               Plaintiffs,

                  v.                                          1:19-CV-637
                                                               (FJS/CFH)
DEJOHN’S ON LARK, INC., d/b/a Pearl Street Pub,
a/k/a The Upper Room; JOHN W. DEJOHN;
CHRISTOPHER M. PRATT; and ALESSIO F.
DEPOLI, each individually,

                               Defendants.


APPEARANCES                                   OF COUNSEL

GIBBONS P.C.                                  MARK S. SIDOTI, ESQ.
One Pennsylvania Plaza
37th Floor
New York, New York 10119
Attorneys for Plaintiffs

DEJOHN’S ON LARK, INC.                        NO APPEARANCE
Defendant

JOHN W. DEJOHN                                NO APPEARANCE
Defendant

CHRISTOPHER M. PRATT                          NO APPEARANCE
Defendant




                                        -1-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 2 of 17



ALESSIO F. DEPOLI                                     NO APPEARANCE
Defendant

SCULLIN, Senior Judge

                        MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Pending before the Court is Plaintiffs’ motion for a default judgment brought pursuant to

Rule 55(b)(2) of the Federal Rules of Civil Procedure. See Dkt. No. 19.


                                      II. BACKGROUND

       Broadcast Music, Inc. (“Plaintiff Broadcast Music”) is a corporation with the right to

license the public performance rights of 14 million copyrighted compositions. See Dkt. No. 1,

Compl., at ¶ 3. The other Plaintiffs in this action are the owners of the copyrights of the

musical compositions that are the subject of this lawsuit. See id. at ¶ 4. According to Plaintiffs,

Defendant DeJohn’s on Lark, Inc. is a corporation that maintains an establishment known as the

Pearl Street Pub, also known as The Upper Room, (hereinafter “the Establishment”) located at

59-61 Pearl Street, Albany, New York 12207. See id. at ¶ 14. The remaining Defendants are

officers or principals of the Establishment, who are responsible for its operation and

management. See id. at ¶¶ 17-22.

       Plaintiffs allege that Defendants permit musical compositions to be publicly performed

at the Establishment and that Defendants publicly performed musical compositions from

Plaintiff Broadcast Music’s repertoire without authorization. See id. at ¶¶ 15, 25. Specifically,

Plaintiffs allege that Defendants engaged in seven (7) acts of willful copyright infringement, in

violation of 17 U.S.C. § 101 et seq. (“the Copyright Act”), based on the following unauthorized

performances: (1) Fat Bottomed Girls, written by Brian May, copyrighted to Plaintiff


                                               -2-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 3 of 17



Beechwood Music Corporation; (2) Landslide, written by Stevie Nicks, copyrighted to

Stephanie Nicks, an individual doing business as Plaintiff Welsh Witch Music; (3) Stayin’

Alive, also known as Staying Alive, written by Barry Gibb, Robin Gibb, and Maurice Gibb,

copyrighted to the Estate of Maurice Ernest Gibb and the Estate of Robin Gibb doing business

as Plaintiff Gibb Brothers Music and Barry Alan Gibb, an individual doing business as Plaintiff

Crompton Songs; (4) Mona Lisa, written by Ricky Walters, previously known as Slick Rick,

copyrighted to Plaintiff Songs of Universal, Inc.; (5) Beverly Hills, written by Rivers Cuomo,

copyrighted by Rivers Cuomo, an individual doing business as Plaintiff E.O. Smith Music; (6)

Wonderwall, written by Noel Gallagher, copyrighted by Plaintiff Sony/ATV Songs LLC; and

(7) Poison, written by Elliot T. Straite, copyrighted by Plaintiff Hip City Music Inc. and Hiriam

Hicks and Elliot Straite, a partnership doing business as Plaintiff Hifrost Publishing. See Dkt.

No. 1-1, Ex. A, Schedule, at 2-4.

       Plaintiffs allege that, since March 2017, Plaintiff Broadcast Music has reached out to

Defendants more than 160 times by phone, mail, and email “in an effort to educate Defendants

as to their obligations under the Copyright Act with respect to the necessity of purchasing a

license for the public performance of musical compositions” in Plaintiff Broadcast Music’s

repertoire. See Dkt. No. 1 at ¶ 24; see also Dkt. No. 19-3, Mullaney Decl., at ¶¶ 4-5, 7.

Included in the letters were Cease and Desist Notices, providing Defendants with formal notice

that they must immediately cease all use of Plaintiff Broadcast Music’s licensed music in the

Establishment. See Dkt. No. 1 at ¶ 24; see also Dkt. No. 19-3 at ¶ 5. Plaintiff Broadcast

Music’s records indicate that, of the ninety (90) times it telephoned the Establishment, it spoke

to persons associated with its operation “on a number of those occasions.” See Dkt. No. 19-3 at

¶ 7. Despite Plaintiff Broadcast Music’s efforts, Defendants failed to enter into a license


                                               -3-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 4 of 17



agreement with it and continued to offer unauthorized public performances of Plaintiffs’ music.

See id. at ¶ 8. The annual license fee costs approximately $9,860.00; and the estimated license

fees between April 2017 and September 2019 amounted to approximately $28,985.00. See id.

at ¶ 19.

           On two occasions in November and December 2018, Alex Rodberg, an employee of

Plaintiff Broadcast Music, went to the Establishment and made audio recordings and written

reports of the music that was publicly performed there. See id. at ¶¶ 9-12; see also Dkt. No. 19-

4, Mullaney Ex. A; Dkt. No. 19-5, Mullaney Ex. B. Plaintiff Broadcast Music confirmed its

license to those songs by way of a digital review using patented digital audio technology. See

Dkt. No. 19-3 at ¶¶ 9-13. The seven claims of copyright infringement, listed above, stem from

those investigations.

           Plaintiffs filed their complaint in the instant action on May 29, 2019. See generally Dkt.

No. 1. Defendants were properly served but never appeared in the action. See Dkt. No. 18.

The Clerk of the Court issued a Clerk’s Certificate of Action Taken on Plaintiff(s) Request for

Entry of Default against all Defendants on August 20, 2019. See id. Plaintiffs then filed the

pending motion for a default judgment against all Defendants on September 6, 2019. See Dkt.

No. 19. Plaintiffs request statutory damages in the amount of $87,500.00, representing an

award of $12,500 for each of the seven acts of infringement, an injunction, costs, attorneys’

fees, and interest. See Dkt. No. 19-1, Pls’ Memorandum in Support, at 18.


                                          III. DISCUSSION

    A. Plaintiffs’ entitlement to entry of a default judgment

           Federal Rule of Civil Procedure 55(b) authorizes courts to enter a default judgment

against a properly served defendant who fails to file a timely response to a pleading. See Fed.

                                                  -4-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 5 of 17



R. Civ. P. 55(b). “‘In considering a motion for default judgment, the court will treat the well-

pleaded factual allegations of the complaint as true, and the court will then analyze those facts

for their sufficiency to state a claim.’” Priestley v. Headminder, Inc., 647 F.3d 497, 505 (2d

Cir. 2011) (quoting Rolex Watch, U.S.A., Inc. v. Pharel, No. 09 CV 4810, 2011 WL 1131401, at

*2, 2011 U.S. Dist. LEXIS 32249, at *5-6 (E.D.N.Y. Mar. 11, 2011)).

       To prevail in an action for copyright infringement based on an unauthorized public

performance of a musical composition, a plaintiff must prove the following:

       (1) the originality and authorship of the compositions involved; (2) compliance
       with all formalities required to secure a copyright under Title 17 of the United
       States Code; (3) that plaintiffs are the proprietors of the copyrights of the
       compositions involved in this action; (4) that the musical composition[s] were
       publicly performed for profit (by the defendants); and (5) that the defendants had
       not received permission from any of the plaintiffs or their representatives for such
       performance.

Broad. Music, Inc. v. Wexford INR LLC, No. 1:12-CV-1253 (GTS/RFT), 2014 U.S.
Dist. LEXIS 128510, *13-*14 (N.D.N.Y. Sept. 15, 2014) (quoting Broad. Music, Inc. v.
DFK Entm’t, LLC, 10-CV-1393, 2012 U.S. Dist. LEXIS 35089, *5-*6 (N.D.N.Y. Mar.
15, 2012) (Sharpe, J.) (citing Boz Scaggs Music v. KND Corp., 491 F. Supp. 908, 912
[D. Conn. 1980])).

       Plaintiffs assert that the first three elements of infringement are established through Mr.

Meares’s Declaration and the allegations in the Schedule annexed as Exhibit A to the complaint.

See Dkt. No. 19-1 at 9-10 (citing Dkt. No. 19-2, Meares Decl., at ¶¶ 2, 4, 5; Dkt. No. 1 at ¶¶ 3-

13, 26-29; Dkt. No. 1-1, Ex. A, at 2-4). The Schedule identifies the names of the authors and

publishers of each musical composition at issue, the dates of copyright registration, and the

registration numbers. See Dkt. No. 1-1, Ex. A, at 2-4. According to Plaintiffs, “[t]his

information constitutes ‘prima facie evidence of the validity of the copyright and of the facts

stated in the certificate,’ 17 U.S.C. § 410(c), and ‘[satisfies] the first three elements of a claim




                                                 -5-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 6 of 17



for copyright infringement[.]’” See Dkt. No. 19-1 at 10 (quoting Broad. Music, Inc. v. Prana

Hospitality, Inc., 158 F. Supp. 3d 184, 192 (S.D.N.Y. Jan. 21, 2016)) (other citations omitted).

       Plaintiffs contend that the fourth element—public performance of copyrighted musical

compositions—is established through Mr. Rodberg’s Certified Infringement Reports from when

he visited the Establishment and made audio recordings and written reports of the musical

compositions performed, as well as by the Certifications from reviewing the audio recordings.

See id. (citing Dkt. No. 19-3, Mullaney Decl., at ¶¶ 3, 9-13; Dkt. No. 19-4, Ex. A; Dkt. No. 19-

5, Ex. B; Dkt. No. 1 at ¶¶ 14-22, 30). Plaintiffs argue that courts have recognized that the

public performance of music may be established by such certifications and declarations. See id.

(citing Prana Hospitality, 158 F. Supp. 3d at 192; Wexford INR LLC, 2014 U.S. Dist. LEXIS

128510, at *28). Lastly, Plaintiffs assert that the fifth element—lack of authorization—was also

established by Mr. Mullaney’s Declaration, in which he verifies that Defendants did not have a

license agreement with Plaintiff Broadcast Music on the dates of the infringement, nor had any

Plaintiffs authorized the performances. See id. at 10-11 (citing Dkt. No. 19-3 at ¶¶ 3, 8, 18-19;

Dkt. No. 1 at ¶¶ 25, 30).

       In addition, Plaintiffs note that all of these elements are admitted as a result of

Defendants’ default. See id. Plaintiffs thus argue that they have adequately alleged facts that,

taken as true as a result of Defendants’ default, establish Defendants’ liability for copyright

infringement. See id. at 11. Accordingly, Plaintiffs assert that a default judgment is warranted.

See id. For all of the reasons Plaintiffs’ stated in their Memorandum in Support, the Court finds

that Plaintiffs have sufficiently alleged that they are entitled to a default judgment as a result of

Defendants’ copyright infringement.




                                                -6-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 7 of 17



    B. Statutory damages

    A plaintiff in an action for copyright infringement shall be entitled to “an award of statutory

damages for all infringements involved in the action, with respect to any one work … in a sum

of not less than $750 or more than $30,000 as the court considers just.” 17 U.S.C. § 504(c)(1).

“If a court finds that a defendant committed the infringement ‘willfully,’ it may increase the

statutory damages award up to an amount of [one] hundred and fifty thousand dollars

($150,000.00) per work.” Broad. Music, Inc., 2014 U.S. Dist. LEXIS 128510, at *25 (citing 17

U.S.C. § 504(c)(2)) (other citation omitted). “‘To prove “willfulness” under the Copyright Act,

the plaintiff must show (1) that the defendant was actually aware of the infringing activity, or

(2) that the defendant’s actions were the result of “reckless disregard” for, or “willful blindness”

to, the copyright holder’s rights.’”1 Id. (quoting Elec. Creations Corp. [v. Gigahertz, Inc., No.

5:12-CV-1423 (GTS/DEP)], 2013 U.S. Dist. LEXIS 88805, [*18 (N.D.N.Y. June 25, 2013)]).

    “In determining a proper statutory award, courts generally consider ‘the expenses saved and

profits reaped by the defendants in connection with the infringements, the revenues lost by the

plaintiff as a result of the defendants’ conduct, and the infringers’ state of mind.’” Broad.

Music, Inc. v. N. Lights, Inc., 555 F. Supp. 2d 328, 332 (N.D.N.Y. 2008) (quotation omitted).

“Additionally, ‘to put infringers “on notice that it costs less to obey the copyright laws than to

violate them,” … a statutory damage award should significantly exceed the amount of unpaid



1
  Plaintiffs have not asked for a willfulness enhancement because they are only requesting
$12,500 per infringed work. However, Plaintiffs correctly note that the Court may consider
“willfulness” while determining statutory damages even without considering the enhancement.
See Broad. Music, Inc. v. Prana Hospitality, Inc., 158 F. Supp. 3d 184, 197 (S.D.N.Y. Jan. 21,
2016) (stating that, “[w]here, as here, the plaintiff does not seek a willfulness enhancement, it is
still appropriate for the Court to consider evidence of willfulness in ‘determining where in the
range between $750.00 and $30,000.00 damages should be set.’ Microsoft Corp. [v. AGA
Solutions, Inc., No. 05-CV-5796] 2010 U.S. Dist. LEXIS 26756 [*4 (E.D.N.Y. Mar. 22,
2010)]”).
                                                -7-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 8 of 17



license fees.’” Id. (citing [Broadcast Music v.] R Bar of Manhattan, 919 F. Supp. [656,] 660

[(S.D.N.Y. 1996)] (quoting Rodgers v. Eighty Four Lumber Co., 623 F. Supp. 889, 892 (W. D.

Pa. 1985))). “As such, courts often impose statutory damages in an amount more than double

unpaid licensing fees where the infringement was not innocent.” Id. (citations omitted); see

also Broad. Music, Inc. v. Prana Hospitality, Inc., 158 F. Supp. 3d 184, 199 (S.D.N.Y. 2016)

(noting that “courts in this Circuit commonly award, in cases of non-innocent infringement,

statutory damages of between three and five times the cost of the licensing fees the defendant

would have paid”) (footnote omitted).

   In recent years, courts in this District have found that a statutory award of $4,000 per

infringement, amounting to less than twice the unpaid licensing fees, was appropriate for

establishments, such as the one in this case, that violated the Copyright Act. See generally

Wexford INR LLC, 2014 U.S. Dist. LEXIS 128510; N. Lights, Inc., 555 F. Supp. 2d 328; DFK

Ent’mt, LLC, 2012 U.S. Dist. LEXIS 35089; see also Broad. Music, Inc. v. Living Room Steak

House, Inc., No. 14-CV-6298, 2016 U.S. Dist. LEXIS 23676, *19 (E.D.N.Y. Feb. 26, 2016)

(finding $4,000 per infringement for four infringements, which was four times the unpaid

licensing fees, an appropriate amount of statutory damages); cf. Broad. Music, Inc. v. Metro

Lounge & Café LLC, No. 5:10-CV-1149 (NAM/ABT), 2013 U.S. Dist. LEXIS 9934 (N.D.N.Y.

Jan. 24, 2013) (finding $8,000 for three infringements, amounting to three times the unpaid

licensing fees, a reasonable amount of statutory damages). Like Defendants in this case, the

defendant-establishments in the recent cases from this District had infringed others’ copyrights

without a license for a time period between two and three years. However, Plaintiff Broadcast

Music made vastly fewer attempts to contact the defendant-establishments in those cases than it

made to contact Defendants here. Most notably, this case is also distinguishable because an


                                              -8-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 9 of 17



award of $4,000 per infringement would total only $28,000, which would not amount to, let

alone “more than double,” Defendants’ $28,985.00 in unpaid licensing fees.

   Plaintiffs request $12,500 per infringement, which was the amount that a court in the

Southern District of New York granted them for three infringements where the defendant-

establishment failed to obtain a license for two years and one month. See Prana Hospitality,

158 F. Supp. 3d at 189. In that case, Plaintiff Broadcast Music sent 48 letters and emails, made

42 calls, and made four in-person visits to the defendant-establishment. See id. at 189-90. The

total statutory damages, amounting to $37,500, constituted five times the unpaid licensing fees.

See id. at 199.

   Here, a statutory damages award of $12,500 per infringement would amount to three times

the unpaid licensing fees. Although it is a higher percentage of the unpaid licensing fees than

typically awarded in this District, it is consistent with non-innocent findings in this Circuit and

upholds the purpose of statutory damages for violations of the Copyright Act. See id.; see also

N. Lights, Inc., 555 F. Supp. 2d at 332. It is also consistent with the award in Prana

Hospitality, a case with similar facts. In this case, Plaintiff Broadcast Music contacted the

Establishment 160 times during the two-year and two-month period between March 2017 and

filing its complaint in May 2019. These notifications included eight “cease and desist” letters.

See Dkt. No. 19-3 at ¶ 5. Based on these facts, the Court finds that Defendants acted willfully

in infringing Plaintiffs’ copyrights and refusing to obtain a license from Plaintiff Broadcast

Music. Furthermore, the Court finds that Plaintiffs’ request for an award of $12,500 per

infringement, totaling $87,500 in statutory damages, is reasonable and justified in this case.




                                                -9-
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 10 of 17



   C. Permanent injunction

   “Under the Copyright Act, a court may grant a permanent injunction ‘on such terms as it

may deem reasonable to prevent or restrain’ further copyright infringement.” Wexford INR

LLC, 2014 U.S. Dist. LEXIS 128510, at *21-*22 (quoting 17 U.S.C. § 502(a)). “‘Injunctive

relief is warranted where a copyright owner establishes liability and a threat of continuing

violations.’” Id. at *22 (quoting [N. Lights, Inc., 555 F. Supp. 2d at 332] (citing Warner Bros.

Entm’t, Inc. v. Carsagno, 06-CV-2676, 2007 WL 1655666, at *4 [E.D.N.Y. June 4, 2007])). “A

showing of continued infringement in the past and a likelihood of infringement in the future

may warrant the issuing of a permanent injunction.” Id. (citations omitted).

   To obtain a permanent injunction in a copyright infringement case, “[a] plaintiff must

demonstrate: (1) that it has suffered an irreparable injury; (2) that remedies available at law,

such as monetary damages, are inadequate to compensate for that injury; (3) that, considering

the balance of hardships between the plaintiff and defendant, a remedy in equity is warranted;

and (4) that the public interest would not be disserved by a permanent injunction.” eBay, Inc. v.

MercExchange, L.L.C., 547 U.S. 388, 391 (2006) (citations omitted).

   Here, Plaintiffs have established the first two elements by showing that Defendants

infringed upon Plaintiffs’ musical compositions on numerous instances by publicly performing

the works at the Establishment without a license. Defendants continued to do so even after they

had notice that their conduct constituted copyright infringement. As the court in Wexford INR

LLC noted, “[t]his supports the inference that, without a permanent injunction, Defendants will

continue their illegal conduct.” Wexford INR LLC, 2014 U.S. Dist. LEXIS 128510, at *23.

   Moreover, Plaintiffs have established the third element because Defendants do not suffer

hardship when required to comply with the law and obtain a valid license to Plaintiffs’


                                               - 10 -
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 11 of 17



copyrighted musical compositions. See id. at *24. Plaintiffs, however, suffer hardship when

deprived of their legal rights. See id. Finally, Plaintiffs have established the fourth element

because it is in the public’s interest to grant permanent injunctions to ensure future copyright

holders are protected from infringers and to inform the public of the importance of copyrights in

musical composition. See id. For each of these reasons, the Court grants Plaintiffs’ request for

a permanent injunction.


   D. Attorneys’ fees and costs

       In response to the Court’s request, Plaintiffs submitted an affidavit with detailed

information as to the experience of the attorneys who worked on this case, their hourly rates,

and the number of hours expended on each task. See Dkt. Nos. 20, Text Order, and 21, Sidoti

Aff. Plaintiffs’ counsel indicated that this litigation “was billed pursuant to a flat rate agreement

between Gibbons P.C. and Plaintiff Broadcast Music[.]” See Dkt. No. 21 at ¶ 2. Plaintiffs’

counsel asserts that the total attorneys’ fees to date are $7,500.00. See id. According to Mr.

Sidoti’s affidavit, Gibbons P.C. personnel spent a total of 28.9 hours working on activities

related to this action. See id. at ¶ 3. This included the time to prepare and file the complaint,

attend to issues regarding the summons and complaint, obtain a certificate of default against

Defendants, prepare the instant notice of motion and ancillary papers, review and prepare

multiple declarations and exhibits in support of the pending motion, research and draft the

Memorandum of Law in support of the pending motion, and confer in-firm and with Plaintiff

Broadcast Music about strategic matters. See id. at ¶ 3(a)-(g).

       Mr. Mark S. Sidoti asserts that he is a Director in the Commercial & Criminal Litigation

Department at Gibbons P.C. and that his current hourly rate is $650 per hour, which he claims is

a reasonable rate given his experience and position. See id. at ¶ 6(a). He graduated from

                                               - 11 -
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 12 of 17



Fordham University School of Law in 1988 and is admitted to practice in New Jersey, New

York, and various federal courts. See id. He billed 3.1 hours working on this case. See id. at

¶ 4.

       As of January 1, 2020, Mr. J. Brugh Lower is also a Director in the Commercial &

Criminal Litigation Department and Intellectual Property Department at Gibbons P.C. See id. at

¶ 6(b). Mr. Lower graduated in 2008 from Seton Hall University School of Law and is

admitted to practice in New Jersey, New York, and various federal courts. See id. As an

Associate, Mr. Lower’s hourly rate was $470 per hour, and his current hourly rate is $525 per

hour, which he claims is a reasonable rate given his experience and position. See id. Mr.

Lower billed 25.1 hours working on the instant case. See id. at ¶ 4.

       Lastly, Mr. Martin Brech is a Managing Clerk at Gibbons P.C. See id. at ¶ 6(c). He has

been a Managing Clerk since 2000; and, before that, he was a paralegal since 1986. See id. Mr.

Brech’s current hourly rate is $250 per hour, which he claims is a reasonable rate given his

experience and position. See id. Mr. Brech billed 0.7 hours working on this case. See id. at ¶ 4.

       In addition to attorneys’ fees, Plaintiffs’ counsel asserts that Plaintiffs have incurred

$1,016.00 in costs in prosecuting this action against Defendants. See id. at ¶ 7. Accordingly,

Plaintiffs request the Court grant them $7,500.00 in attorneys’ fees and $1,016.00 in costs.

       “The Copyright Act provides that the court may award reasonable attorney’s fees to the

prevailing party at its discretion.” N. Lights, Inc., 555 F. Supp. 2d at 333 (citing 17 U.S.C.

§ 505). “In determining whether to award a fee in copyright cases the Supreme Court has

provided that the following facts are appropriately considered: ‘frivolousness, motivation,

objective unreasonableness (both in the factual and in the legal components of the case) and the

need in particular circumstances to advance considerations of compensation and deterrence.’”


                                               - 12 -
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 13 of 17



Id. (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n.19, 114 S. Ct. 1023, 127 L. Ed. 2d

455 (1994) (quoting Lieb v. Topstone Industries, Inc., 788 F.2d 151, 156 (3rd Cir. 1986)

(internal quotation marks removed))).

         “As to the amount of attorney’s fees to award, courts within the Second Circuit apply

the ‘presumptively reasonable fee analysis’ in determining the appropriate remuneration.” Id.

(quoting Porzig v. Dresdner, Kleinwort, Benson, North America LLC, 497 F.3d 133, 141 (2d

Cir. 2007)). “This analysis ‘involves determining the reasonable hourly rate for each attorney

and the reasonable number of hours expended, and multiplying the two figures together to

obtain the presumptively reasonable fee award.’” Id. (quoting [Porzig, 497 F.3d at 141). 2

Notably, “courts in this Circuit do not ordinarily award attorneys’ fees on a flat-rate basis[.]”

Thomas v. City of New York, No. 14 Civ. 7513, 2017 U.S. Dist. LEXIS 199235, *20 (E.D.N.Y.

Dec. 1, 2017).

         In a 2017 unopposed motion for default judgment in a similar case of copyright

infringement, a court in this District held that 15.5 hours worked was reasonable. See Broad.




2
    Courts weigh the following factors to determine what is reasonable:

         (1) the time and labor required; (2) the novelty and difficulty of the questions;
         (3) the level of skill required to perform the legal service properly; (4) the
         preclusion of employment by the attorney due to acceptance of the case; (5) the
         attorney’s customary hourly rate; (6) whether the fee is fixed or contingent; (7)
         the time limitations imposed by the client or the circumstances; (8) the amount
         involved in the case and the results obtained; (9) the experience, reputation, and
         ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and
         length of the professional relationship with the client; and (12) awards in similar
         cases.

         N. Lights, Inc., 555 F. Supp. 2d at 333 (quoting Arbor Hill Concerned Citizens
         Neighborhood Ass’n v. Cnty. of Albany, 492 F.3d 110, 114, n.3 (2d Cir. 2007)
         (citing Johnson v. Georgia Highway Exp., Inc., 488 F.2d 714, 717-19 (5th Cir.
         1974))).
                                                - 13 -
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 14 of 17



Music, Inc. v. Rider Rock’s Holding, LLC, No. 1:16-CV-1398 (GTS/ATB), 2017 U.S. Dist.

LEXIS 109383, *7 (N.D.N.Y. July 14, 2017). Here, Plaintiffs’ counsel contends that they spent

28.9 hours working on the case. See Dkt. No. 21 at ¶ 3. Upon reviewing Plaintiffs’ counsel’s

breakdown of the charges, the Court finds that 28.9 hours working on this action was

reasonable.

       Furthermore, the Rider Rock’s Holding, LLC court held that the requested hourly rate of

$450 was considerably higher than what is usually expected in the Northern District of New

York. See Rider Rock’s Holding, LLC, 2017 U.S. Dist. LEXIS 109383, at *7; see also Doe v.

Cornell Univ., No. 3:17-CV-402 (GTS/DEP), 2019 U.S. Dist. LEXIS 62986 *18 (N.D.N.Y.

Apr. 11, 2019) (holding that Plaintiff’s requested rate of $550.00 per hour “is far above the rate

deemed to be reasonable for partners in this district” and finding $350.00 per hour reasonable

(citations omitted)). For recent cases in this District, hourly rates have ranged from $250 to

$325 for partners of a firm. See Rider Rock’s Holding, LLC, 2017 U.S. Dist. LEXIS 109383, at

*7 (holding $300 per hour to be a reasonable hourly rate for an experienced partner); see also N.

Lights, Inc., 555 F. Supp. 2d at 334 (holding that a rate of $325 an hour for an attorney with 19

years of experience in intellectual property law was reasonable); Premium Sports, Inc. v.

Nichols, No. 3:17-CV-741 (GTS/DEP), 2018 U.S. Dist. LEXIS 124206, *24 (N.D.N.Y. July 25,

2018) (holding $300 per hour for a partner with over 20 years of federal civil practice

experience and $200 an hour for an associate attorney with five years of civil practice

experience reasonable).

       As a result of Mr. Sidoti’s 33 years in practice and his status as a “Director,” presumably

similar to a partner, the Court reduces his billable rate to $350 per hour. Mr. Lower, with

twelve years of practice, was an Associate prior to January 1, 2020, and the Court reduces his


                                              - 14 -
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 15 of 17



rate for 23.7 hours of his work to $250 per hour. Following his promotion to “Director,” Mr.

Lower billed 1.4 hours on this case; and the Court reduces his rate to $300 per hour for that

time.

        Plaintiffs did not explain how a Managing Clerk differs from a paralegal, and the Court

was unable to find any cases in this District discussing the rate of pay for a “Managing Clerk.”

Mr. Brech’s tasks included electronically filing the Rule 7.1 Corporate Disclosure Statement

and preparing the summons and affidavit of service. These tasks could have been performed by

a paralegal or legal assistant. Courts in this District have routinely held that $80 to $90 per hour

is an appropriate rate for paralegals. See, e.g., DFK Ent’mt LLC, 2012 U.S. Dist. LEXIS 35089

at *20; Lore v. City of Syracuse, 670 F.3d 127, 175 (2d Cir. 2010); Premium Sports, Inc., 2018

U.S. Dist. LEXIS 124206, at *24 (reducing salary of paralegal/legal assistant with over 25 years

of experience from $95 to $90 per hour). As such, the Court reduces Mr. Brech’s rate from

$250 per hour to $90 per hour.

        After calculating each of these fees based upon the Court’s reductions, Plaintiffs would

be entitled to $7,493 in attorneys’ fees. Plaintiffs requested flat-rate award of $7,500 is only

$7.00 more than what would be “reasonable” within this District if attorneys’ fees were

calculated at a reasonable hourly rate. Thus, the Court finds that Plaintiffs’ request for $7,500

in attorneys’ fees is “reasonable” and grants that request. See Broad. Music, Inc. v. PAMDH

Enters., No. 13-CV-2255, 2014 U.S. Dist. LEXIS 84409, *19-*26 (S.D.N.Y. June 19, 2014)

(finding Plaintiffs’ counsel’s $7,500 flat fee to be a “reasonable” fee and what the “paying

client” has agreed to pay in the case).

        Finally, Plaintiffs’ counsel alleged that they incurred $1,016.00 in costs associated with

filing the complaint, serving the summons and complaint on the corporate and individual


                                               - 15 -
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 16 of 17



defendants, and on Westlaw research. “[T]he Second Circuit and district courts in this Circuit

have noted that legal research is a part of attorneys’ fees rather than an additional cost.” Hines

v. City of Albany, No. 1:06-CV-1517 (GTS/RFT), 2017 U.S. Dist. LEXIS 222260, *31

(N.D.N.Y. Nov. 30, 2017) (collecting cases). The Court finds that $986.00 of the requested

amount is appropriate as “costs”; and $30.00 that Plaintiffs requested for Westlaw research

should be included in their flat-rate of $7,500 for attorneys’ fees. Therefore, the Court awards

Plaintiffs $986.00 in costs.


                                       IV. CONCLUSION

       After carefully considering the entire file in this matter, the parties’ submissions and the

applicable law, and for the above-stated reasons, the Court hereby

       ORDERS that Plaintiffs’ motion for a default judgment, see Dkt. No. 19, is

GRANTED; and the Court further

       ORDERS that Plaintiffs’ are entitled to recover from Defendants, jointly and severally,

(1) an award of statutory damages in the amount of $12,500 per infringement, for each of the

seven musical compositions that were infringed, for a total of $87,500; (2) attorneys’ fees in the

amount of $7,500; and (3) costs in the amount of $986.00; and the Court further

       ORDERS that Defendants and their agents, servants, employees, and all persons acting

under their permission or authority shall be permanently enjoined and restrained from

infringing, in any manner, the copyrighted musical compositions licensed by Plaintiff Broadcast

Music; and the Court further




                                               - 16 -
Case 1:19-cv-00637-FJS-CFH Document 22 Filed 04/27/20 Page 17 of 17



        ORDERS the Clerk of the Court shall enter judgment in favor of Plaintiffs and close

this case.


IT IS SO ORDERED.


Dated: April 27, 2020
       Syracuse, New York




                                             - 17 -
